DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation “wherein the first reflector is thermally coupled to a supporting structure, and wherein the supporting structure is made of thermal-conducting material to provide a heat-sink for the first reflector.” A supporting structure is already defined in claim 1, it is unclear if this supporting structure is the same one or different, which renders the claim indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim claim 10 recites the limitation "wherein the first reflector is thermally coupled to a supporting structure, and wherein the supporting structure is made of thermal-conducting material to provide a heat-sink for the first reflector." .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (PG-Pub. US 20160223319) in view of Inada (PG-Pub. US 20200274320).
Regarding claim 11, 
Munro teaches: an electronic module (FIG. 2, scan-head 31; FIGS. 9-10, ¶ [0030] “An exemplary optical scanning system 30 of the present technology is illustrated in FIGS. 2-4”), comprising:
a base substrate having an upper surface (FIG. 2, substrate 34 having an upper surface);
a covering structure that is coupled to the base substrate and forms, with said base substrate, a chamber (FIG. 2, the enclosure 70 is coupled to the substrate and can be regarded as a chamber);
an emitter  (FIG. 2, light source 32);
a first reflector in said chamber (FIG. 2, a MEMS device 44 having a MEMS mirror 46);
a second reflector in said chamber (FIG. 2, a TIRing (total internal reflecting) right-angle prism 42);
a first window (FIG. 2, a first window 48) which extends through the covering structure and is transparent to said first radiation (FIG. 9, ¶ [0058] “Projected light 110 reflected from the MEMS mirror 46 passes through a first window 48 that is installed in an opening of the housing 70.”).
a second window (FIG. 2, a second window 54) which extends through the covering structure at a distance from said first window and is transparent to a second radiation coming from an environment out of said chamber (FIG. 10, ¶ [0069] “The reflected light 114 that passes through the second window 54”).
a detector (FIG. 2, an image sensor 66) radiation (FIG. 10, ¶ [0079] “Light that passes through the optical filter 64 then reaches the image sensor 66”) 
an inner lens module in the chamber, including a frame structure carrying a first lens so as to be arranged between the emitter and the second reflector to focus the first radiation, the frame structure mounted to a supporting element, the supporting element mounted to the upper surface of the base substrate (FIGS. 2 and 9, Lenses 40, 56 and 62. lens 40 arranged between the light source and the second reflector to focus the first radiation and the stray light baffle 38 is similar to a frame structure and is mounted on the base as shown in FIGS. 2 and 9)
wherein the emitter, the first reflector and the second reflector are reciprocally arranged such that the first radiation generated by the emitter is reflected by the second reflector towards the first reflector and reflected by the first reflector towards the first window to form an output of said electronic module (FIG. 9, see outlined figure below).
wherein the detector and the second window are reciprocally arranged such that the second radiation passing through the second window is received by the detector (FIG. 10, see outlined figure below).
Although Munro does not specifically teach that the emitter and detector are mounted on the upper surface of the substrate, these features are merely minor constructional details, and one skilled in the art would choose specific positions to mount the emitter and detector to deliver an optimized paths for the generated and reflected lights. 
Moreover, in a related field, Inada discloses an emitter and a detector mounted on the upper surface of a substrate positioned within a chamber (FIG. 14, ¶ [0133] “The information processing apparatus 1 includes the optical device 3 and a housing 100. As described above, the the housing 100 accommodates the light emitter 4. Here, similar to the light emitter 4 illustrated in FIGS. 7A and 7B, the 3D sensor 5 is mounted on the substrate 10 provided in the light emitter 4.”)
An outlined figure below shows the mapping between the cited references and the instant application for easier understanding. 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Munro to incorporate the teachings of Inada by including: that the emitter and detector are mounted on the upper surface of a substrate positioned within a chamber in order to achieve a desired design and optimize the paths for the generated and reflected lights.

    PNG
    media_image1.png
    985
    927
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1530
    940
    media_image2.png
    Greyscale

Regarding claim 24:
Munro in view of Inada teaches the electronic module of claim 11 as applied above;
Munro further teaches:  wherein the base substrate integrates one or more among: a first electronic circuit configured to control the emitter to generate the first radiation; and a second electronic circuit configured to process a signal transduced by the detector in response to the received second radiation (FIG. 4 ¶ [0038] “…The driver 29 is essentially a transconductance amplifier that outputs a specific electrical current with which to power or drive the light source 32 [equivalent to an electronic circuit that control the emitter] in response to an electrical voltage output by the D/A converter 27.”; ¶ [0059] “…an image is subsequently presented on the image sensor 66 which is then read out and processed by the scan management computing device 84 [equivalent to an electronic signal to process a signal transduced by the detector]”).
Regarding claim 25:
Munro in view of Inada teaches the electronic module of claim 11 as applied above;
Munro further teaches:  wherein the first reflector is a MEMS reflector of a resonant type, configured to oscillate around a resting position (FIGS. 2 and 4, a MEMS device 44 having a MEMS mirror 46, ¶ [0052] “…Furthermore the MEMS device 44 can operate in a resonant mode where the scan mirror 44 vibrates or resonates at preferred frequency—in one or both axes—or it can operate in a point-to-point mode in which the angular orientation of the MEMS mirror 46 is commanded to specific locations in a step-and-repeat mode [resting position
Regarding claim 26:
Munro in view of Inada teaches the electronic module of claim 25 as applied above;
Munro further teaches:  wherein the base substrate integrates a driving circuit configured to drive the first reflector in order to generate said oscillation (FIGS. 2 and 4, a MEMS device 44 having a MEMS mirror 46, ¶ [0052] “…Furthermore the MEMS device 44 can operate in a resonant mode where the scan mirror 44 vibrates or resonates at preferred frequency—in one or both axes—or it can operate in a point-to-point mode in which the angular orientation of the MEMS mirror 46 is commanded to specific locations in a step-and-repeat mode [resting position] by the vertical MEMS driver 80V or horizontal MEMS driver 80H and scan management computing device 84.”).
Regarding claim 28:
Munro in view of Inada teaches the electronic module of claim 11 as applied above;
Munro further teaches:  further comprising a second lens operatively coupled to the second window to focus the second radiation (FIG. 2, Lenses 56 and 62 operatively coupled to the second window to focus the second radiation).
Claims 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (PG-Pub. US 20160223319) in view of Inada (PG-Pub. US 20200274320), and further in view of Homma (PG-Pub. US 20180180400).
Regarding claim 19, 
Munro in view of Inada teaches the electronic module according to claim 1 as applied above; 
Inada further teaches: wherein the upper surface extends parallel to a reference plane (FIG. 14, the substrate is parallel to the reference plane X similar to the instant application. (See the figure above));
It is implied that the reflectors in Munro’s teaching must be mounted on a supporting structure. It is also shown in FIG. 9 of Munro that the reflectors 42 and 46 face one another and are in inclined with respect to the reference plane X, and the first radiation is reflected by the second reflector towards the first reflector.
Moreover, in a related field, Homma teaches: a first supporting structure that extends in the chamber with a supporting surface inclined with respect to said reference plane (FIG. 4, ¶ [0100] “The reflecting members 254a and 254c are attached to the movable section 252a. The reflecting member 254b is attached to the movable section 252b [equivalent to a first supporting surface].” also see ¶ [0017]);
a second supporting structure that extends in the chamber with a supporting surface inclined with respect to said reference plane (FIG. 4, ¶ [0100] FIG. 4, ¶ [0100] “The reflecting members 254a and 254c are attached to the movable section 252a [equivalent to a second supporting surface]. The reflecting member 254b is attached to the movable section 252b [equivalent to a first supporting surface].” also see ¶ [0017]);
wherein the first reflector is coupled to the supporting surface of the first supporting structure, wherein the second reflector is coupled to the supporting surface of the second supporting structure (FIG. 4, ¶ [0100] “The reflecting members 254a and 254c are attached to the movable section 252a [equivalent to a second supporting surface]. The reflecting member 254b is attached to the movable section 252b [equivalent to a first supporting surface].” also see ¶ [0017]);
wherein the supporting surfaces of the first and second supporting structures face one another so that the first radiation is reflected by the second reflector towards the first reflector (FIG. 14, moveable sections 252a and 252b face one another and the radiation is reflected by the second reflecting member 254a towards the first reflecting member 254b).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Munro and Inada to incorporate the teachings of Homma by including: supporting to structures to mount the reflectors on. This is just one way to mount reflectors to achieve specific reflection angles.
Regarding claim 20, 
Munro in view of Inada and Homma teaches the electronic module of claim 19 as applied above;
Munro further teaches:  wherein the supporting surfaces of the first and second supporting structures respectively form an angle of 45 degrees with said reference plane, and wherein said first radiation generated by the emitter is directed along an axis orthogonal to said reference plane (FIG. 9, ¶ [0050] “The right angle prism 42 has nominal prism angles of 45°-90°-45°, although the prism need not be a right angle prism and can have alternate angles.” The second reflector which mounted on a supporting structure as applied above in claim 2 has a 45° angle, the first reflector in Munro is disclosed in ¶ [0056] to be rotatable between (−4.86° to +4.86°) based on the voltage applied. However, the position and inclination of the first reflector and the supporting surface is merely a design choice and relates directly to the position of the first window 48. See modified FIG. 9 below (modification made by the Examiner), when the window 48 is moved parallel to the reference plane, the first reflector and supporting surface will have to be about 45° to guide the radiation to the window and the emitter is directed along an axis Z orthogonal with reference plane X. Therefore, these minor structural details are merely a matter of obviousness to one skilled in the art and do not contribute to the inventive concept. In addition, the operating principles carried out by the claimed module and the module in the reference are similar even with the minor differences in the structure).

    PNG
    media_image3.png
    879
    956
    media_image3.png
    Greyscale


Regarding claim 21:
Munro in view of Inada and Homma teaches the electronic module of claim 19 as applied above;
Munro further teaches: wherein the (FIG. 4, ¶ [0038] “Referring for the moment to FIG. 4, light source 32, such as an LED, is electrically coupled to a driver 29 that in turn is coupled to a D/A converter 27.”; ¶ Referring to FIG. 4, a horizontal driver 80H is electrically coupled to the side-to-side actuator of the MEMS device 44 and causes the MEMS mirror 46 to rotate in a side-to-side direction (i.e., the θ direction in FIG. 11).”;
Munro does not specifically disclose that the circuit board is integrated in the substrate. However, one skilled in the art would choose different kind of circuitries for different reasons based on the desired design. Moreover, Inada teaches that the circuit board is integrated in the substrate (FIGS. 6 and 14. See driving circuitry 50 integrated in the substrate 10. See ¶¶ [0086] – [0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Munro in view of Inada and Homma to incorporate the teachings of Inada by including: that the circuit board is integrated in the substrate in order to achieve a desired design and structure identity. 


Regarding claim 23:
Munro in view of Inada and Homma teaches the electronic module of claim 19 as applied above;
Munro further teaches:  wherein the second supporting structure is mechanically coupled to the covering structure and extends towards the base substrate at a distance from the base substrate (FIG. 2, MEMS device 44 is implied to be mechanically coupled to the housing 70 since it has a rotating mechanism and it is shown to extend towards the substrate 34. Furthermore, these features are merely structural details and a design choice and do not contribute to the operating principles of the module). 
Also, Homma teaches that the second supporting structure is mechanically coupled to the covering and extends towards the substrate (FIG. 4, ¶ [0100] FIG. 4, ¶ [0100] “The reflecting members 254a and 254c are attached to the movable section 252a [equivalent to a second supporting surface].” Section 252 is mechanically coupled to the linear guide 251g, which in turn coupled to the main body (covering) and extends towards the supporting section 251 (substrate)).

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (PG-Pub. US 20160223319) in view of Inada (PG-Pub. US 20200274320), and further in view of Homma (PG-Pub. US 20180180400) and Yuji (JP 2010080784).
Regarding claim 22:
Munro in view of Inada and Homma teaches the electronic module of claim 21 as applied above;
Munro in view of Inada and Homma does not explicitly teach:  wherein the printed circuit board is of a rigid-flex type including: a first rigid portion coupled to the supporting surface of the first supporting structure and having said inclination with respect to said reference plane; a second rigid portion at the upper surface of the substrate and extending parallel to the reference plane; and a flexible portion electrically connecting together the first and the second rigid portions.
However, rigid flex circuit boards are widely used in electronics devices and it is a standard practice to save space and make devices smaller.
Moreover, in a related field, Yuji teaches utilizing a rigid-flex circuit board having a first rigid portion and a second portion rigid and a flex portion connecting the first and second rigid portions in a cellphone (¶ [0006] “The present invention provides a first rigid portion having a predetermined number of layers, a second rigid portion having the same number of layers as the first rigid portion, and a first flexible portion connecting the first rigid portion and the second rigid portion”; the position of the rigid-flex circuit boards are merely a design choice and related directly to the positions of the supporting structures, reflectors, and substrate, and it has no effect on the operating principles of the module itself.)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Munro in view of Inada and Homma to incorporate the teachings of Yuji by including: rigid-flex circuit board having a first rigid portion and a second portion rigid and a flex portion connecting the first and second rigid portions.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Munro (PG-Pub. US 20160223319) in view of Inada (PG-Pub. US 20200274320), in further in view of Andreev (PG-Pub. US 20160320691).
Regarding claim 27:
Munro in view of Inada teaches the electronic module of claim 25 as applied above;
Munro in view of Inada does not explicitly teach:  wherein the first reflector is thermally coupled to a supporting structure, and wherein the supporting structure is made of thermal-conducting material to provide a heat-sink for the first reflector.
But Munro teaches: ¶ [0087] “…For instance, the LED driver 29, which is used to provide a nominal and steady amount of electronic current to the LED light source 29 is located outside of the housing 70 so the heat it generates does not warm up the scan-head 31.”, which provides one solution to the heat problem such a device may have, but one skilled in the art may choose to a different solution such as heat-sinks to cool down the device.
Moreover, in a related field, Andreev teaches:  wherein the first reflector is thermally coupled to a supporting structure, and wherein the supporting structure is made of thermal-conducting material to provide a heat-sink for the first reflector (FIG. 5, ¶ [0049] The light source 13 [equivalent to a reflector that reflects light] is arranged on a circuit board 18 and thermally and mechanically coupled via the circuit board 18 to a first heat sink 19 constructed as a cooling body [equivalent to the supporting structure]. The cooling body of the first heat sink 19, which cooling body is constructed on the back side of the light source 13).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Munro in view of Inada to a thermal-conducting support element thermally connected to light source in order to cool down the device in a well-known method. 
Response to Arguments
Applicant’s arguments, see page 11 of the remarks, filed 10/29/2021, with respect to claim 1 as amended have been fully considered and are persuasive.  

    PNG
    media_image4.png
    504
    722
    media_image4.png
    Greyscale
Applicant, on page 11, argues:

The examiner agrees that in Andreev, the light source is not in direct physical contact with the heat sink and is not carried by the heat sink. Therefore claim 1 as amended contains an allowable subject matter. 

Applicant’s arguments, see page 11 of the , filed 10/29/2021, with respect to claim  have been fully considered and are not persuasive.  

    PNG
    media_image5.png
    261
    708
    media_image5.png
    Greyscale
Applicant, on page 11, argues:

The examiner respectfully disagrees, FIGS. 2 and 9 of Munro show that the lens is carried by stray light baffle 38 which similar to a frame structure and is mounted to the upper surface of the substrate. 

Allowable Subject Matter
Claims 1-9 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: Munro (PG-Pub. US 20160223319) in view of Inada (PG-Pub. US 20200274320) teaches all the limitations of claim 1 except wherein said first reflector is carried by and in direct physical contact with a supporting structure within said chamber, said supporting structure mounted to the upper surface of the base substrate, said supporting structure being formed of a thermal-conducting material to provide a heat-sink for the first reflection.  Andreev (US 2016/0320691) teaches a light source coupled via a circuit board to a heat sink (with the arrangement being the light source carried by the circuit board, with the heat sink being on the back side of the circuit board). However, the prior art either alone or in combination fails to disclose, teach, or suggest that the first reflector in direct physical contact with the heat sink and is carried by the heat sink in the context of the claim as a whole. 
Regarding claims 2-9 and 12-18: the claims depend directly or indirectly from claim 1; therefore allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945, and fax number is (571)270-4813. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665